PER CURIAM.
We affirm Walter Pugh’s convictions for burglary of a dwelling and possession of burglary tools. We reverse his sentences as a violent career criminal based on this court’s holding in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998) (holding chapter 95-182, Laws of Florida, unconstitutional), review granted, No. 92,831, 717 So.2d 538 (Fla. May 26, 1998). Pending the outcome of Thompson in the supreme court, this court will withhold issuance of mandate in this case.
Affirmed in part and reversed in part.
THREADGILL, A.C.J., and ALTENBERND and GREEN, JJ., concur: